Mr. Justice McBride
delivered the opinion of the court.
The memorandum amounted to a declaration of trust on the part of Wade, and being an exact counterpart of the one given to Mrs. Dunklee, made by the same impression of the instrument, and signed at the same time, it was as much an original as the one delivered to Mrs. Dunklee. It was a duplicate, and therefore admissible as an original. 17 Cyc. 517; Missouri Pac. Ry. Co. v. Heidenheimer, 82 Tex. 195 (17 S. W. 608: 27 Am. St. Rep. 861) ; State v. Allen, 56 S. C. 495 (35 S. E. 204) ; Nelson v. Blakely, 54 Ind. 29.
The judgment is affirmed.
Affirmed: Rehearing Denied.